Affirmed as Modified and Opinion Filed November 1, 2013




                                         S  In The
                                      Court of Appeals
                               Fifth District of Texas at Dallas

                                      No. 05-12-00810-CR
                                      No. 05-12-00811-CR

                           BRANDY NICOLE GRAVES, Appellant
                                         V.
                             THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 1
                                   Dallas County, Texas
                       Trial Court Cause Nos. F11-45869, F12-27900

                                          OPINION
                         Before Justices FitzGerald, Francis, and Myers
                                 Opinion by Justice FitzGerald
        Appellant pleaded guilty to a theft offense that constituted a state jail felony and a theft

offense that constituted a third degree felony. The trial court sentenced her to two years’

imprisonment on the state jail felony offense and ten years’ imprisonment on the third degree

felony offense. As part of the judgment in each case, the trial court assessed costs against

appellant in the amount of $244.

       In a single issue on appeal, appellant argues there is no evidence in the record to support

the trial court’s assessment of costs. The State responds that the record supports the costs, but

concedes the amount of costs should be $215. We therefore reform the judgments to reflect said

amount of costs, and as modified, affirm the trial court’s judgments.
       Appellant argues we should reform the trial court’s judgment to delete the requirement

that she pay court costs because the clerk’s record does not contain a bill of costs. Following

submission of this case, we ordered the Dallas County Clerk to prepare a supplemental clerk’s

record containing a detailed itemization of the costs and fees assessed in this case along with an

explanation of any abbreviations used to define the costs and fees. See TEX. CODE CRIM. PROC.

ANN. Arts. 103.001,.006 (West 2006). The Dallas County Clerk complied, and provided a

supplemental record with a certified bill of costs.

       In response to the Court’s order requiring supplementation of the record, appellant

objected that the bill of costs in the supplemental record is not a “proper bill of costs” and the bill

of costs was not filed in the trial court or brought to the trial court’s attention before costs were

entered in the judgment.

        Appellant’s objections are not well-taken. A signed and certified certification from the

district clerk containing the costs that have accrued to date meets the mandate of the code of

criminal procedure. See id.; Coronel v. State, 2013 WL 3874446, at * 4 (Tex. App. —Dallas

2012, no pet. h.). Further, as the Coronel court observed, “court costs are mandated by statute;

they are not discretionary and therefore are not subject to approval or authorization by the trial

court. Likewise, the code does not require the bill of costs be filed at the time the trial court signs

the judgment of conviction.” Id. Appellant’s objections are overruled.

       Because the record now contains a bill of costs supporting the assessment of costs in the

judgment, appellant’s complaint is moot. Id.; see also Franklin v. State, 402 S.W.3d 894, 895

(Tex. App. —Dallas 2013, no pet.). Appellant’s issue is overruled.




                                                 –2–
        The judgments are reformed to reflect that the total amount of costs in each case is $215.

As modified, the trial court’s judgments are affirmed.




                                                     /Kerry P. FitzGerald/
                                                     KERRY P. FITZGERALD
Do Not Publish                                       JUSTICE
TEX. R. APP. P. 47
120810F.U05




                                               –3–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

BRANDY NICOLE GRAVES, Appellant                     On Appeal from the Criminal District Court
                                                    No. 1, Dallas County, Texas
No. 05-12-00811-CR         V.                       Trial Court Cause No. F11-45869-H.
                                                    Opinion delivered by Justice FitzGerald.
THE STATE OF TEXAS, Appellee                        Justices Francis and Myers participating.

        Based on the Court’s opinion of this date, the judgment of the trial court is MODIFIED
to reflect that Appellant’s total costs in this matter are $215.
As REFORMED, the judgment is AFFIRMED.


Judgment entered November 1, 2013




                                                    /Kerry P. FitzGerald/
                                                    KERRY P. FITZGERALD
                                                    JUSTICE




                                              –4–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

BRANDY NICOLE GRAVES, Appellant                     On Appeal from the Criminal District Court
                                                    No. 1, Dallas County, Texas
No. 05-12-00810-CR         V.                       Trial Court Cause No. F12-27900-H.
                                                    Opinion delivered by Justice FitzGerald.
THE STATE OF TEXAS, Appellee                        Justices Francis and Myers participating.

    Based on the Court’s opinion of this date, the judgment of the trial court is
MODIFIED to reflect that Appellant’s total costs in this matter are $215.

As REFORMED, the judgment is AFFIRMED.


Judgment entered November 1, 2013




                                                    /Kerry P. FitzGerald/
                                                    KERRY P. FITZGERALD
                                                    JUSTICE




                                              –5–